Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ISRAEL 260726, filed on 07/22/2018.


Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ISRAEL276239, filed on 07/22/2020.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/102020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Objections
Claims 12, 23 are objected to because of the following informalities:  Regarding to claims 12, 23, the transitional phrase “comprising” follows by a colon”:”, that is “comprising:” is missing. A person of ordinary skill in the art does not know where in the claim, the preamble of the claim starts and ends, and where in the claim, the main body of the claims begins an finishes. Clarification and appropriate correction is required. See MPEP 2111.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 11, 12, 13, 18, 19, 20, 22, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketsko et al. (Patent No.: US 10044465, hereinafter Ketsko’465 ) in view of Lindner et al. (Pub. No.: US 20130171975, hereinafter Lindner ‘975 ), and further in view of Dowlatkhah (Pub. No.: US 20170238234, Dowlatkhah’234 )
Regarding to the claim 1, Patent No.: US 10044465 teaches a method for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the method comprises: 
transmitting, using a transmitter, disruption signals (the disrupting signals )for introducing communication errors (failure of the communication) between the drone and the remote control unit (an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight. With the camera trained on the UAV, the directional antenna receives down-link signals from the UAV, which the UAV may employ to communicate with a ground-based controller. Control circuitry processes the down-link signals and generates a disrupting signal based thereon. The disrupting signal shares characteristics with the down-link signals. For example, the disrupting signal may match the down-link signals in their protocol, bit rate, and/or packet length. In some cases, the disrupting signal conveys commands in the UAV's native protocol. The directional antenna transmits the disrupting signal back toward the UAV. Depending on whether initial attempts to disrupt the UAV succeed or fail, the technique may continue to monitor, process, and transmit disrupting signals to the UAV to direct the UAV to land or fly away. If communication fails to disable the UAV, an escalating progression of alternative methods may be employed to disrupt the UAV's flight.) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].
However, Patent No.: US 10044465 does not explicitly teach communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts.
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to perform multiple communication amendment attempts (In 620A, UE 1 repeatedly attempts to reestablish the connection that was lost due to the session disruption. For example, 620A may include UE 1 repeatedly attempting to reconnect to a serving access network or RAN 120. The wait timer expires in 625A while the session disruption is still present, which triggers UE 1 to prompt the user of UE 1 to indicate whether he/she wishes to continue to input media for later distribution to UE 2 even though UE 2 will not be receiving this media in real-time due to the session disruption, 630A. For convenience of explanation, it is assumed that the user of UE 1 responds to the prompt at 630A by indicating that he/she wants to have their media recorded during the session disruption period.) [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.
However, Patent No.: US 10044465 and Pub. No.: US 20130171975 do not disclose explicitly teach inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.
Pub. No.: US 20170238234, from the same or similar fields of endeavor, teaches inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan (inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan) [see Paragraphs 0017 & 0019 & 0049].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 and Pub. No.: US 20130171975), and further in view of Pub. No.: US 20170238234 because Pub. No.: US 20170238234 suggests that the example encryption engine  determines whether to encrypt the payload data , which may be an instruction from the example deployment profile . If so, then the example encryption engine  encrypts the payload data  to reduce the possibility that a third party obtains the payload data in case the UAV crashes or lands safely.

Regarding to claim 2, Patent No.: US 10044465 and Pub. No.: US 20130171975 and Pub. No.: US 20170238234 teach the limitations of the claim 1 above.
However, Patent No.: US 10044465 does not explicitly teach wherein the introducing of the communication errors comprises disconnecting the drone from the remote control unit and wherein the multiple communication amendments attempts are reconnection attempts.
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches wherein the introducing of the communication errors comprises disconnecting the drone from the remote control unit and wherein the multiple communication amendments attempts are reconnection attempts (wherein the introducing of the communication errors comprises disconnecting the drone from the remote control unit and wherein the multiple communication amendments attempts are reconnection attempts ) [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.

 Regarding to claim 7, Patent No.: US 10044465 further teaches monitoring responses of at least one of the drone and the remote control unit to a transmission of at least some of the disruption signals (monitoring responses of at least one of the drone and the remote control unit to a transmission of at least some of the disruption signals ) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].Regarding to claim 8, Patent No.: US 10044465 further teaches adapting the transmitting of the disruption signals based on the responses of the at least one of the drone and the remote control unit to the transmission of at least some of the disruption signals (transmitting of the disruption signals based on the responses of the at least one of the drone and the remote control unit to the transmission of at least some of the disruption signals ) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].Regarding to claim 9, Patent No.: US 10044465 and Pub. No.: US 20130171975 and Pub. No.: US 20170238234 teach the limitations of the claim 1 above.
However, Patent No.: US 10044465 does not explicitly teach  determining a location of at least one of the drone during and the remote control unit the multiple spaced apart miscommunication periods and between the multiple spaced apart miscommunication periods
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches 
determining a location of at least one of the drone during and the remote control unit the multiple spaced apart miscommunication periods and between the multiple spaced apart miscommunication periods [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.

Regarding to claim 11, Patent No.: US 10044465 further teaches monitoring at least one of the remote control unit, and the drone to provide monitoring results; wherein the transmitting is responsive to the monitoring results (monitoring at least one of the remote control unit, and the drone to provide monitoring results; wherein the transmitting is responsive to the monitoring results ) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15]


Regarding to claim 12, Patent No.: US 10044465 teaches a  non-transitory computer readable medium for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the non-transitory computer readable medium stores instructions for transmitting, using a transmitter, disruption signals (the disrupting signals )for introducing communication errors (failure of the communication) between the drone and the remote control unit (an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight. With the camera trained on the UAV, the directional antenna receives down-link signals from the UAV, which the UAV may employ to communicate with a ground-based controller. Control circuitry processes the down-link signals and generates a disrupting signal based thereon. The disrupting signal shares characteristics with the down-link signals. For example, the disrupting signal may match the down-link signals in their protocol, bit rate, and/or packet length. In some cases, the disrupting signal conveys commands in the UAV's native protocol. The directional antenna transmits the disrupting signal back toward the UAV. Depending on whether initial attempts to disrupt the UAV succeed or fail, the technique may continue to monitor, process, and transmit disrupting signals to the UAV to direct the UAV to land or fly away. If communication fails to disable the UAV, an escalating progression of alternative methods may be employed to disrupt the UAV's flight.) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].
However, Patent No.: US 10044465 does not explicitly teach communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts.
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to perform multiple communication amendment attempts (In 620A, UE 1 repeatedly attempts to reestablish the connection that was lost due to the session disruption. For example, 620A may include UE 1 repeatedly attempting to reconnect to a serving access network or RAN 120. The wait timer expires in 625A while the session disruption is still present, which triggers UE 1 to prompt the user of UE 1 to indicate whether he/she wishes to continue to input media for later distribution to UE 2 even though UE 2 will not be receiving this media in real-time due to the session disruption, 630A. For convenience of explanation, it is assumed that the user of UE 1 responds to the prompt at 630A by indicating that he/she wants to have their media recorded during the session disruption period.) [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.
However, Patent No.: US 10044465 and Pub. No.: US 20130171975 do not disclose explicitly teach inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.
Pub. No.: US 20170238234, from the same or similar fields of endeavor, teaches inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan (inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan) [see Paragraphs 0017 & 0019 & 0049].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 and Pub. No.: US 20130171975), and further in view of Pub. No.: US 20170238234 because Pub. No.: US 20170238234 suggests that the example encryption engine  determines whether to encrypt the payload data , which may be an instruction from the example deployment profile . If so, then the example encryption engine  encrypts the payload data  to reduce the possibility that a third party obtains the payload data in case the UAV crashes or lands safely.

Regarding to claim 13, claim 13 is rejected the same limitations of the claim 2 above.
Regarding to claim 18, claim 18 is rejected the same limitations of the claim 7 above.
Regarding to claim 19, claim 19 is rejected the same limitations of the claim 8 above.
Regarding to claim 20, claim 20  is rejected the same limitations of the claim 9  above.
Regarding to claim 22, claim 22  is rejected the same limitations of the claim 11  above.

Regarding to claim 23, Patent No.: US 10044465 teaches a  system for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the system comprises a transmitter that is configured to transmit disruption signals (the disrupting signals )for introducing communication errors (failure of the communication) between the drone and the remote control unit (an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight. With the camera trained on the UAV, the directional antenna receives down-link signals from the UAV, which the UAV may employ to communicate with a ground-based controller. Control circuitry processes the down-link signals and generates a disrupting signal based thereon. The disrupting signal shares characteristics with the down-link signals. For example, the disrupting signal may match the down-link signals in their protocol, bit rate, and/or packet length. In some cases, the disrupting signal conveys commands in the UAV's native protocol. The directional antenna transmits the disrupting signal back toward the UAV. Depending on whether initial attempts to disrupt the UAV succeed or fail, the technique may continue to monitor, process, and transmit disrupting signals to the UAV to direct the UAV to land or fly away. If communication fails to disable the UAV, an escalating progression of alternative methods may be employed to disrupt the UAV's flight.) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].
However, Patent No.: US 10044465 does not explicitly teach communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts.
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to perform multiple communication amendment attempts (In 620A, UE 1 repeatedly attempts to reestablish the connection that was lost due to the session disruption. For example, 620A may include UE 1 repeatedly attempting to reconnect to a serving access network or RAN 120. The wait timer expires in 625A while the session disruption is still present, which triggers UE 1 to prompt the user of UE 1 to indicate whether he/she wishes to continue to input media for later distribution to UE 2 even though UE 2 will not be receiving this media in real-time due to the session disruption, 630A. For convenience of explanation, it is assumed that the user of UE 1 responds to the prompt at 630A by indicating that he/she wants to have their media recorded during the session disruption period.) [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.
However, Patent No.: US 10044465 and Pub. No.: US 20130171975 do not disclose explicitly teach inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.
Pub. No.: US 20170238234, from the same or similar fields of endeavor, teaches inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan (inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan) [see Paragraphs 0017 & 0019 & 0049].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 and Pub. No.: US 20130171975), and further in view of Pub. No.: US 20170238234 because Pub. No.: US 20170238234 suggests that the example encryption engine  determines whether to encrypt the payload data , which may be an instruction from the example deployment profile . If so, then the example encryption engine  encrypts the payload data  to reduce the possibility that a third party obtains the payload data in case the UAV crashes or lands safely.


Allowable Subject Matter
Claims 3, 4, 5, 6, 10, 14, 15, 16, 17, 21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412